Citation Nr: 9934732	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for ischemic heart 
disease.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a keratosis in the 
right lumbar area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel






INTRODUCTION

The veteran served on active duty from August  1942 to 
September 1945 and from April 1949 to February 1950.  He was 
a prisoner of war (POW) of the German government form July 
1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In his April 1997 substantive appeal, the veteran requested a 
Travel Board hearing.  Accordingly, in September 1997, the 
Board remanded this case to the RO to afford the veteran a 
hearing before a member of the Board.  By a December 1997 
written communication to the RO, he withdrew his request for 
a Travel Board hearing.  In view of the foregoing, the Board 
is satisfied that the veteran no longer desires a Travel 
Board hearing and his request for such a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(e) (1999).

The Board's April 1997 remand also included the issues of 
entitlement to service connection for tingling of the hands 
consistent with peripheral neuropathy and entitlement to 
service connection for tingling of the legs consistent with 
peripheral neuropathy.  By rating decision dated in December 
1998, the RO granted service connection for peripheral 
neuropathy of both upper extremities and both lower 
extremities.  As the veteran did not submit a notice of 
disagreement with the compensation levels or with the 
effective dates of the compensation levels awarded for the 
peripheral neuropathy, these issues have been resolved and 
are not on appeal before the Board.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed.Cir. 1997).



FINDINGS OF FACT

1. There is no competent evidence that the veteran currently 
has ischemic heart disease.

2. The veteran's hypertension was first shown many years 
after his release from service and no competent evidence 
tends to link the hypertension to his service.

3. A keratosis in the right lumbar area was first noted many 
years after the veteran's release from service and no 
competent evidence tends to link the keratosis to his 
service.



CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for ischemic heart disease.  38 
U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. § 
5107(a) (West 1991).

3. The veteran has not submitted a well-grounded claim for 
service connection for a keratosis in the right lumbar 
area.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran's August 1942 enlistment 
examination reflects that physical examination of his skin 
and cardiovascular system were negative and his blood 
pressure reading was 130 systolic and 78 diastolic.  The 
veteran's service medical records are silent with respect to 
skin or cardiovascular pathology or findings of hypertension.  
A September 1945 Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement, reflects that the veteran's cardiovascular system 
and skin were normal upon physical examination.  His blood 
pressure measurement was 124 systolic and 80 diastolic.  
Similarly, an undated Report of Medical Examination for 
separation shows that the veteran's blood pressure was 126 
systolic and 76 diastolic while sitting and 100 systolic and 
72 diastolic while recumbent.  It was also noted that chest 
X-ray was negative and examination of the veteran's skin and 
heart revealed no significant abnormality.

VA outpatient treatment records, dated from July 1993 to June 
1995, include diagnoses of hypertension and show that the 
veteran was in receipt of treatment for increased blood 
pressure.  

These outpatient treatment records also show that, upon 
examination in May 1994, it was noted that a March 1994 
echocardiogram showed that left ventricular function was 
mildly depressed, there was mild aortic calcification with 
mild aortic regurgitation, mild mitral regurgitation, and 
trace tricuspid regurgitation.  It was also noted that there 
were no symptoms of coronary heart failure.  

Additionally, the outpatient treatment records show that the 
veteran was noted to have actinic-keratosis (AK) in July 
1993.  In October 1993, it was noted that the veteran was in 
receipt of follow-up treatment for scalp and facial lesions 
that had recurred.  In January 1994, the assessment was AK on 
the scalp and ears.  In June 1994, the assessment was AK and 
sun damage on the face and forehead.  Upon follow-up 
treatment in November 1994 it was noted that he had few AK's.  

An unsigned and undated VA Form 10-0048, Former POW Medical 
History, reflects that the veteran was interned as a POW in 
Hungary, Germany, and Poland after his aircraft was shot down 
during World War II.  This document also reflects that, 
although the veteran did not acquire beriberi during 
captivity, he experienced swelling of the joints and of the 
legs and/or feet.  

Statements from two of the veteran's fellow service members, 
dated in April 1995, reflect that these men were also 
interned as POWs with the veteran.  These men recalled that, 
during his period of internment, the veteran suffered from 
malnutrition, dysentery, stiff joints, swollen legs and 
ankles, and sore feet.  

Upon VA examination for diseases of the heart, in August 
1995, the veteran complained of shortness of breath when 
going upstairs and associated chest discomfort which comes 
and goes.  He also reported that he began to receive 
treatment for high blood pressure at the San Antonio 
Outpatient Clinic in 1974.  The examiner noted that an 
October 1991 electrocardiogram showed non-specific ST and T 
wave abnormality.  Objective findings with respect to the 
heart showed that there was a systolic murmur at the mitral 
area, radiating to the left axilla, and rate and rhythm were 
regular.  The diagnosis was history of ischemic heart 
disease.  Radiographic testing showed hyperfiltration of the 
lungs and flattening of the diaphragm, consistent with 
chronic obstructive pulmonary disease.  It was also noted 
that the heart size and pulmonary vasculature were within 
normal limits.  Electrocardiogram (ECG) was abnormal and 
demonstrated left ventricular hypertrophy with repolarization 
abnormality.  

The August 1995 VA examination report noted a keratosis at 
the right lumbar area.

An August 1995 report of VA POW protocol examination reflects 
that the veteran had swollen legs while he was in prison and 
until he was discharged.  The veteran reported that he began 
to receive treatment for hypertension at the VA Medical 
Center in San Antonio in 1974.  Systems review shows that the 
veteran's skin was brittle and sometimes bled, he had 
hypertension since 1974, he experienced chest discomfort and 
shortness of breath on walking, he had a systolic murmur at 
the mitral area which transmitted to the left axilla, and he 
had a history of thrombophlebitis which had resolved.  The 
summary of findings included keratosis of the right lumbar 
area and hypertension.  The diagnoses included history of 
hypertension, uncontrolled with medication, still persisting 
and history of keratosis, left forearm, removed.

VA outpatient treatment records, dated from November 1996 to 
October 1998, show that the veteran continued to receive 
treatment for hypertension.  These records also note that the 
veteran complained of shortness of breath and chest pain 
after exercise and include findings of mild COPD (chronic 
obstructive pulmonary disease).  A March 1997 Progress Note 
reflects that the veteran had no lesions upon examination of 
the skin.  A May 1997 Progress Note includes an assessment of 
AKs.  A December 1997 echocardiogram report notes normal 
sinus rhythm with sinus arrhythmia and left ventricular 
hypertrophy with repolarization abnormality.  A February 1998 
report of echocardiographic evaluation shows normal overall 
left ventricular systolic function, mild aortic stenosis, 
mild to moderate aortic regurgitation, and mitral annular 
calcification with trace mitral regurgitation.  

A December 1998 report of VA examination of the heart shows 
that the veteran complained of shortness of breath when 
climbing stairs and occasional chest pain.  He also stated 
that he walked one mile three times per week without 
difficulty.  Physical examination revealed a loud bruit over 
both the carotid arteries and a loud systolic murmur which 
was heard over the entire precordium and radiated laterally 
to the left axillary line with some evidence of left 
ventricular hypertrophy.  The diagnoses included mild to 
moderate hypertension which was well-controlled with 
medication and hypertensive valvula heart disease with mild 
congestive heart failure.

The December 1998 report of VA examination also noted that 
the veteran's skin was negative.

Criteria.  The veteran's principal contentions are that his 
ischemic heart disease, hypertension, and right lumbar 
keratosis developed during the course of his military service 
which includes internment as a POW. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  Under 38 
C.F.R. § 3.307(c), a chronic disease need not be diagnosed 
during the presumptive period but, if not, characteristic 
manifestations of the disease to the required degree must be 
shown by acceptable medical or lay evidence, followed without 
unreasonable time lapse by definite diagnoses.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).

For a former prisoner of war of not less than 30 days, 
service connection can be established by presumption for 
beriberi, including beriberi heart disease, if manifest to a 
degree of 10 percent or more at any time after separation 
from service.  38 C.F.R. § 3.309(c).  Beriberi heart disease 
includes ischemic heart disease in a former POW who 
experienced localized edema during captivity.  

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Ischemic Heart Disease.  The evidence of record does not 
demonstrate that the veteran has been diagnosed with ischemic 
heart disease.  Thus, it is the Board's conclusion that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for ischemic heart disease and that 
this claim must be denied.

Specifically, the evidence of record shows that the veteran 
experienced swelling in the joints and of the legs and/or 
feet during his period of captivity.  However, there is no 
competent evidence to suggest that the veteran has developed 
beriberi heart disease, which includes ischemic heart 
disease.  In this respect, the Board notes that the veteran's 
August 1995 report of VA examination reflects a diagnosis of 
history of ischemic heart disease.  However, although 
abnormal echocardiograms show left ventricular hypertrophy 
with repolarization abnormality and the veteran was diagnosed 
with hypertensive valvula heart disease with mild congestive 
heart failure upon VA examination in December 1998, there are 
no current findings of beriberi heart disease, which includes 
ischemic heart disease.

There were no complaints of, diagnosis of, or treatment for 
beriberi heart disease, including ischemic heart disease, 
shown in the service medical records.  There is no current 
diagnosis of beriberi heart disease, which includes ischemic 
heart disease, in the claims file.  The only evidence of 
record showing that the veteran currently has ischemic heart 
disease consists of the veteran's own allegation and those of 
his representative.  However, as lay persons, neither the 
veteran nor his representative has specialized medical 
training.  Thus, they are not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, on the basis of the current record, the competent 
evidence shows that the veteran does not have beriberi heart 
disease, to include ischemic heart disease.  Accordingly, 
lacking evidence of a current disability, the Board can only 
conclude that the claim is not well grounded and must be 
denied.  See Caluza.

Hypertension.  The current evidentiary record fails to 
demonstrate the presence of hypertension at any time during 
service or within one year thereafter.  The veteran's service 
medical records do not contain a diagnosis of hypertension in 
service nor is there a diagnosis of such within the 
presumptive period.  At his separation examination conducted 
in September 1945, the veteran's cardiovascular system was 
clinically evaluated as normal.  Blood pressure readings 
while in service were within normal limits and remained 
within normal limits beyond the presumptive period.  
Similarly, the undated Report of Medical Examination for 
separation noted that chest X-ray was negative and there were 
no significant abnormalities with respect to the veteran's 
heart.  Significantly, the medical evidence of record and the 
veteran's own reports confirm that he did not begin treatment 
for hypertension until 1974.

Notwithstanding the fact that hypertension was not shown 
during service or within the one year presumptive period 
following service discharge, the Board has considered whether 
the veteran has demonstrated continuity of symptomatology of 
hypertension pursuant to 38 C.F.R. § 3.303(b).  The Board 
finds that continuity of symptomatology has not been 
demonstrated.  As noted above, the evidence does not show, 
and the veteran does not claim, that he was treated for 
hypertension or symptoms attributable thereto prior to 1974, 
over 24 years after his separation from service.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred in or 
aggravated during the veteran's period of service.  See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).  
In this case, there has been proffered no competent medical 
evidence to substantiate that hypertension was incurred or 
aggravated during or as a result of the veteran's military 
service.  The only evidence of record showing that the 
veteran's hypertension is attributable to his period of 
active duty, including as a POW, is the veteran's own 
allegation and those of his representative.  However, as 
noted above, the veteran and his representative are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu.

Inasmuch as hypertension was not shown during service or 
until many years thereafter, service connection may not be 
established for hypertension on either a direct or a 
presumptive basis.  

Keratosis.  The pertinent law and regulations do not provide 
a presumption of service connection for keratosis.  Inasmuch 
as the competent evidence of record shows that the veteran 
was initially diagnosed with keratosis in July 1993, over 33 
years after his separation from service, the Board concludes 
that the veteran's claim of entitlement to service connection 
for a keratosis of the right lumbar area is also not well 
grounded and must be denied.  Moreover, he was not diagnosed 
with keratosis at the right lumbar area unit August 1995 and 
examination of his skin was negative upon VA examination in 
December 1998.

The only evidence of record showing that the veteran's 
keratosis is attributable to his military service are the 
contentions of the veteran and his representative.  However, 
as lay persons, these individuals are not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App.

Inasmuch as a keratosis of the right lumbar area was not 
shown during service or until many years thereafter, the most 
recent medical evidence of record noted that the veteran's 
skin was normal upon examination, and there is no competent 
evidence of record to suggest that any skin pathology is 
attributable to the veteran's military service; service 
connection for a keratosis of the right lumbar area must be 
denied.

The Court has held that there is some duty to assist a 
claimant in the completion of the application for benefits 
under 38 U.S.C.A. § 5103 (West 1991) even where the claim 
appears to be not well-grounded.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); and Robinette v. Brown, 8 Vet. App. 69 
(1995), as modified in this context by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court found a duty to 
further assist in the development of the evidence when a 
claimant had reported the existence of evidence which could 
serve to render a claim well-grounded.  In the instant case, 
however, the veteran has not identified any medical evidence 
that has not been submitted or obtained which would support a 
well-grounded claim.  Thus, the VA has satisfied its duty to 
inform under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for ischemic heart disease, 
the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertension, the 
appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a keratosis in the 
right lumbar area, the appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

